Filed:   April 2, 2001

                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT


                            No. 00-7370
                     (CR-97-445, CA-99-920-AM)



United States of America,

                                                Plaintiff - Appellee,

          versus


Michael Adrian Thomas,

                                               Defendant - Appellant.



                             O R D E R



     The court amends its opinion filed March 28, 2001, as follows:

     On the cover sheeet, section 3, line 3 -- the district court

numbers are corrected to read “CR-97-445, CA-99-920-AM.”

                                         For the Court - By Direction




                                         /s/ Patricia S. Connor
                                                  Clerk
                              UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7370



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL ADRIAN THOMAS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Jerome B. Friedman, District
Judge. (CR-97-445, CA-99-920-AM)


Submitted:   March 22, 2001                 Decided:   March 28, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Adrian Thomas, Appellant Pro Se. James L. Trump, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Adrian Thomas appeals from the district court’s order

denying his 28 U.S.C.A. § 2255 (West Supp. 2000) motion.    On ap-

peal, Thomas argues only issues not raised in district court.    We

decline to consider these claims for the first time on appeal.   See

First Va. Banks, Inc. v. BP Exploration & Oil Inc., 206 F.3d 404,

407 n.1 (4th Cir. 2000) (declining to consider issues raised for

the first time on appeal); Muth v. United States, 1 F.3d 246, 250

(4th Cir. 1993) (holding that issues raised for the first time on

appeal will not be considered absent exceptional circumstances of

plain error or fundamental miscarriage of justice).   Therefore, we

deny a certificate of appealability and dismiss the appeal.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                3